Appeal by the defendant from a judgment of the County Court, Dutchess County (Hillery, J.), rendered April 11, 1983, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The statement which the defendant made to the nurse who treated him soon after his arrest was not a privileged communication because the information contained in the statement was not necessary to enable her to treat his wounds (see, Green v Metropolitan St. Ry. Co., 171 NY 201; Holiday v Harrows, Inc., 91 AD2d 1062; cf. People v Decina, 2 NY2d 133).
As the issue of the defendant’s mental state at the time of the crime presented a question of fact for the jury to determine (see, People v Cronin, 60 NY2d 430), the court did not err in failing to instruct the jury to find that the defendant suffered from an extreme emotional disturbance. Further*460more, reviewing the evidence in the light most favorable to the prosecution, as we must (see, People v Kennedy, 47 NY2d 196), we find that the defendant’s guilt was proven beyond a reasonable doubt.
In addition, we find that, contrary to the defendant’s contention, the court properly instructed the jury that legal insanity is a complete defense to a criminal charge (see, People v Young, 65 NY2d 103). The objections to language used in the charge which the defendant raises for the first time on appeal have not been preserved for review as a matter of law and we decline to address them in the interest of justice.
We have reviewed the defendant’s other contentions and find them to be without merit. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.